Citation Nr: 0631408	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a scheduler rating in excess of 10 percent for 
tinnitus, to include separate 10 percent ratings for each 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to May 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a 10 percent rating for 
tinnitus.


FINDINGS OF FACT

The current single 10 percent evaluation assigned for the 
veteran's service-connected tinnitus is the maximum scheduler 
evaluation allowed under applicable VA rating criteria. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a scheduler 
rating in excess of 10 percent for the veteran's bilateral 
tinnitus, to include a separate 10 percent rating for each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the RO's decision that denied a rating 
in excess of 10 percent for the veteran's bilateral 
tinnitus.  It is contended by and on behalf of the veteran 
that a 10 percent rating is warranted for each ear.  The RO 
denied the claim because under Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. §4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The Board notes that in the March 2004 notice of 
disagreement, the State of Minnesota Department of Veterans 
Affairs, in conjunction with The American Legion, submitted a 
statement on behalf of the veteran wherein he waived further 
VCAA notification so that the appeal could be expeditiously 
considered.  Thereafter, in the July 2004 written brief, The 
American Legion asserted that the RO had failed to comply 
with VCAA requirements and thus the claim should be remanded.  
However, the Board finds that in the instant case the facts 
are not in dispute.  Resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  The Board 
finds that the veteran is already receiving the maximum 
scheduler rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 


ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include a separate 10 percent rating 
for each ear, is denied.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


